Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 1 of 41




                                                                  Exhibit 1
                Exhibit 1
       Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 2 of 41

                                                                        Service of Process
                                                                        Transmittal
                                                                        04/25/2019
                                                                        CT Log Number 535367747
TO:      Heather Miller
         Imperial Parking Canada Corporation
         Legal Department, 601 West Cordova Street, Suite 300
         Vancouver, BC V6B 1G1

RE:      Process Served in Massachusetts

FOR:     Republic Parking System, LLC (Domestic State: TN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Mohamed Abrar, Hussein Hussein and Shiferaw Awlachew, on Behalf of Themselves
                                  and Others Similarly Situated, Pltfs. vs. Republic Parking System, LLC and Scott
                                  Titmus, Dfts.
DOCUMENT(S) SERVED:               Summons, Proof, Complaint, Exhibit(s)
COURT/AGENCY:                     Middlesex Superior Court, Middlesex County, MA
                                  Case # 1981CV00991
NATURE OF ACTION:                 Employee Litigation - Complaint has been filed for violation of M.G.L. 151 as Failure
                                  to Pay Overtime Wages
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:         By Process Server on 04/25/2019 at 15:34
JURISDICTION SERVED :             Massachusetts
APPEARANCE OR ANSWER DUE:         Within 20 days
ATTORNEY(S) / SENDER(S):          David J. Relethford, Esq.
                                  McCullough, Yasi & Yasi, P.C.
                                  2 Salem Green, Suite 2
                                  Salem, MA 01970
                                  617-231-7829
ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/25/2019, Expected Purge Date:
                                  04/30/2019

                                  Image SOP

                                  Email Notification, Heather Miller hmiller@impark.com

SIGNED:                           C T Corporation System
ADDRESS:                          155 Federal St Ste 700
                                  Boston, MA 02110-1727
TELEPHONE:                        617-757-6404




                                                                        Page 1 of 1 / ZB
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                                                                                                                                      so   fl>
                                                                                                                                  I-       y3
                                                                                                                                  Z        s     0)                                       9        3
                                                                                                                                  O        <0                    CO
                                                                                                                                                                                                         <0
                                                                                                                                           *0 £ ^
                                                                           Z
                                                                                                                                                                                               111
                                                                                                                           o    o K
                                                                                    o^
                                                                                                                                           S' S I                n
    Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 3 of 41




                                                                                    o\                             0)                                            E                                                             *co
                                                                                    o                              E       £ ^ §           E o g- e                       tf                                                    e
                                                                                                                                                                 Tl
                                                                                    o                              CO
                                                                                                                           I§:•«:>-
                                                                                                                               Sp                     (D   <0    c
                                                                                                                                                                          3                                                      O
                                                                                                                                                                                                                               ‘•3
                                                                                                                   C
                                                                                                                                           8" I  § »o            CO
                                                                                                                                                                         §          O)
                                                                                                                                                                                    C
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               s
                                                                                                                   CO
                                                                                                                   T>      <s 11!!
                                                                                                                              I&           O
                                                                                                                                           £
                                                                                                                                              <0 P
                                                                                                                                              1 s-
                                                                                                                                           - a g 2
                                                                                                                                                                 tr
                                                                                                                                                                 3
                                                                                                                                                                 8
                                                                                                                                                                         <u
                                                                                                                                                                         u
                                                                                                                                                                         0)
                                                                                                                                                                               u
                                                                                                                                                                               O
                                                                                                                                                                               •H
                                                                                                                                                                                    I
                                                                                                                                                                                    £
                                                                                                                                                                                          i|l||j||l|“^                         n
                                                                           sS-
                                                                           O < ec
                                                                                                                   c
                                                                                                                   £
                                                                                                                           a I O
                                                                                                                                           ? ^ 5 &
                                                                                                                                                                 o
                                                                                                                                                                 £ ^ rH U           o     p*8 S EtS   E
                                                                           O fi O'                                 <0      §. 8 g          o     o) E
                                                                                                                                                                     'O a)
                                                                                                                                                                 £ A ns a           £     §£E£.S.ESeUw^ £
                                                                           XS                                      Q                       ^ £ c                                    15    ysiS^'S.i-oS^S SCO
                                                                           Iz ^ O                                   £
                                                                                                                    E>
                                                                                                                           2|e
                                                                                                                            8> 'S >:
                                                                                                                                           «> .S £ _
                                                                                                                                           e 3 I 9
                                                                                                                                           M     Q.
                                                                                                                                                    3
                                                                                                                                                      S    >»

                                                                                                                                                                 'S   (O •H    0
                                                                                                                                                                 il*k“ is;i a| s II t| III                                     •g ^
                                                                      (A
                                                                      S    o 3 Z                                    E<
                                                                                                                            m   o pj
                                                                                                                           ■■« s Sr        = 1-1                 g •§ o                                                         8 S
                                                                                                                           III Ills til
                                                                      0>
                                                                      so        8                                   c)     3 £ S; •Soli                                                                                        S £
                                                                                                                                                                                                                               CL H
                                                                                                                    Cl                                                              S^O   0.(0     5*5   Stt-u   0>   b!5:=
                                                                      3    R£u                                                                                                                                                 c* S
                                                                                                                           I I § S’ £« £s ?^ Hs
                                                                      o
                                                                      «B
                                                                      SO
                                                                           O Z
                                                                           ^
                                                                           3*
                                                                             - Q
                                                                               O
                                                                                -I                        (0
                                                                                                                    C)
                                                                                                                    s:
                                                                                                                           (0   (0    CL
                                                                                                                                  - *5 -2 £
                                                                                                                                             s £* g                                 <S    2    S   >*A»Q-«o'o         C^ra     11
                                                                      so                                  z         11                     (0
                                                                                                                                                                    cu a
                                                                                                                                                                 (0 £               «     |S*.Etet®ig812                       %     “
                                                                      SB   Z 3 ^                          o                iS E 2                                                   Qb   SiC*3s*Q-«E£cco3^b                    £ n
                                                                           H CO U                         s         f;
                                                                                                                            « 3 fc         *0     8
                                                                                                                                                 •g -o ®         £ e
                                                                      O
                                                                                (M
                                                                                z Id
                                                                                    pH
                                                                                                CO

                                                                                                          s
                                                                                                          3
                                                                                                          CO

                                                                                                                    1^:
                                                                                                                    Cl
                                                                                                                    o
                                                                                                                           (0
                                                                                                                           CO
                                                                                                                           £
                                                                                                                           o £
                                                                                                                               s
                                                                                                                                 CO
                                                                                                                                JO
                                                                                                                                      M
                                                                                                                                      3
                                                                                                                                           e
                                                                                                                                           ro
                                                                                                                                            e
                                                                                                                                                  S g g
                                                                                                                                                  S’ & I
                                                                                                                                                 !e   2 “
                                                                                                                                                                 i i i Q11
                                                                                                                                                                 E     £^ <
                                                                                                                                                                                          iiiiii|i?li‘
                                                                                                                                                                                         £ ts
                                                                                                                                                                                           „a>S^£2*3p-ic
                                                                                                                                                                                    « CO s •2^£c<B3oSiS.&

                                                                                                                                                                                                                               >* ^
                                                                                                                                                                                                                               a
                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                  «
                                                                                                                                                                                                                                     Q.
                                                                                                                    a i so                 £
                                                                                                                                           1 f1 8    S. te o g £ .: il11Et“tl I- 2 i ^
                                                                                u a> (0 ^       I-                                                               o     3 ® e        ^
                                                                      (d
                                                                      «         COA Li
                                                                                CO  0)
                                                                                          U.
                                                                                          ii:
                                                                                                I
                                                                                                Q
                                                                                                                 (! « 1 >■
                                                                                                                 »> *o -g                  OI ®
                                                                                                                                                 CD   3
                                                                                                                                                      ^
                                                                                                                                                           2
                                                                                                                                                              i 8   I £ E- « £ ^
                                                                                                                                                           3 if s£ I*!? Q>              £ ^ 8 «             8
                                                                                                                                                                                                                          0)
                                                                                                                                                                                                                                     o
                                                                      c         O GXi     t-    z                Cl U® n 3
                                                                                                               . n ^E £ a                    ||ag|l|ago             I ss ^a s“ «i sa ?11■£ sa £® a I" .®■§ t8
                                                                      o
                                                                      E
                                                                                Z 0-P
                                                                                s=^
                                                                                          Z
                                                                                         o<
                                                                                          2
                                                                                                LU
                                                                                                u.
                                                                                                lU
                                                                                                               '          jg 5 q           1 •i * - »11 f ■! »-H ^= m%i9
                                                                      E
                                                                      O
                                                                                H ZH 0.
                                                                                H UrH .
                                                                                CO Z Id
                                                                                                 -H
                                                                                                                   R 2 = 1
                                                                                                                   Q .1 a
                                                                                                                                            e
                                                                                                                                           22
                                                                                                                                           3
                                                                                                                                                                f ll ^11“       0“ S 3^Sfi 35.5
                                                                                                                                                                                          o«-o^*-g na®S S'S S^“l
                                                                                                                                                                                          8^||8E2h".la>coil
P
                                                                                                  O
                                                                      o         coo •G
                                                                                D <'0 0)
                                                                                                  U
                                                                                                  CO
                                                                                                                   liJ
                                                                                                                   I-
                                                                                                                           ■s
                                                                                                                           ^ -E
                                                                                                                                «
                                                                                                                                ^          s
                                                                                                                                           m
                                                                                                                                                                                          oo£®e33’^a>^eo>3Q
                                                                                                                                                                                          iai|saa|l^2i5g
                                                                                Z i4 C ^
                                                                                   z Id Id
                                                                                         3
                                                                                                z •o
                                                                                                H ti

                                                                                                                   O
                                                                                                                   UJ
                                                                                                                   q:
                                                                                                                           (L
                                                                                                                           o w
                                                                                                                           £
                                                                                                                              n V
                                                                                                                                ®
                                                                                                                           H *D 0
                                                                                                                                      >
                                                                                                                                           M
                                                                                                                                           £
                                                                                                                                                 iiimisy s
                                                                                                                                                 n *D £ s        M g S (OmCK M
                                                                                                                                                                                          occso^
                                                                                                                                                                                                      c u 0)
                                                                                                                                                                                                   •o®fo3o
                                                                                                                                                                                          B>o>iE-eo®»E^EL<n                    e||
                                                                                z    (0 HJ        Id               Q          ® a             ■1  M 1  i  £ S         u
                                                                                < Z 0) -H       Z
                                                                                                                   £2                      £ ® ta ^ ® O fc  ^ •S’^’TO
                                                                                                                                                                       g &g»£C£®S        o 8?
                                                                                z<                                                         *0 O I g “
                                                                                     > 0)       <    u                     ■b S Q
                                                                                                                           « c •-
                                                                                Z CCH           z    iJ            CO      g £ T            B  >• ^ «  2 -d »       -  ®
                                                                                                                                                                      rH  -aS •iol‘eg-g*'8f^
                                                                           uj   < H 0) >                           z                        o
                                                                                                                                            a ^ £ E .i s .E CO)
                                                                                                                                                               o
                                                                                                                                                                       Id ^^co^ra .55£g«SQ> 8
                                                                           (0      z to pH      u                  o       c E •»■          M                         CO
                                                                                                                                                                                            a;
                                                                                                                   s                        £ a 2 £'s g. E «Id            5|S8Sgg2EQiS»^™
                                                                           X*   OH S            H                         •= P s                                                            o
                                                                           UJ   Z Z <U (0          S CO            s       o
                                                                           CO
                                                                           UJ
                                                                                S ZA H
                                                                                !<   4J -H
                                                                                                CQ HO
                                                                                                D
                                                                                                                   §      A O a>
                                                                                                                              CO
                                                                                                                           £ fe £
                                                                                                                                           to    ftilf IIS
                                                                                                                                            3 CO 3
                                                                                                                                                                                            CO
                                                                           o
                                                                           Q
                                                                                Z 'O
                                                                                O C MH -H
                                                                                a Id 0 m
                                                                                         E      z
                                                                                                H X H
                                                                                                z CO Eh
                                                                                                                   £2
                                                                                                                   X
                                                                                                                          3
                                                                                                                           <0
                                                                                                                              •o
                                                                                                                          O £ £
                                                                                                                                1 -
                                                                                                                                ^     W    3
                                                                                                                                            E 8 ^ 6 S; E > ^ oo
                                                                                                                                              0) 8. 2 g § a SO                      i                         I'l |l|l i-l 1
                                                                           s                                       I-     > Z IB
                                                                                                                                           O
                                                                                                                                              £ o £ o X 8 iL^ ^^iisi^.Ei^8F£|gi
                                                                                                                                                                          cs
                                                                                                                                                                                          cH
            Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 4 of 41




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     Information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5.   Required Information on all filings: The "civil docket number" appearing at the top of this notice is the
     case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the ‘Defendant.”

     Witness Hon. Judith Fabricant, Chief Justice on           April 17                 ,2009.




     Mi^V&l A. ^>jf1ivan
     Clerk-Magistrate



     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit shouId.be Indicated on tfie
     summons before it te served on the Defendant




                                           PROOF OF SERVICE OF PROCESS

              I hereby certify that on.                              . 20__ _ I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):




     Dated:.                                   .20                    Signature:



     N.B.      TO PROCESS SERVER:

            PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX • BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                               .20.
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 5 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 6 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 7 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 8 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 9 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 10 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 11 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 12 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 13 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 14 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 15 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 16 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 17 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 18 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 19 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 20 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 21 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 22 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 23 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 24 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 25 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 26 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 27 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 28 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 29 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 30 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 31 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 32 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 33 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 34 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 35 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 36 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 37 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 38 of 41
Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 39 of 41
                        Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 40 of 41

                                                            DOCKET NUMBER
                                                                                         Trial Court of Massachusetts
            CIVIL TRACKING ORDER
              (STANDING ORDER 1- 88)                         1981CV00991-   i            The Superior Court
                                                                                                                                                        1



CASE NAME:
                                                                                          Michael A. Sullivan. Clerk of Court
      Mohamed Abrar on behalf of Themselves and all others similarly situated
      et al vs. Republic Parking System. LUC et al                                        Middlesex Countv
TO:                                                                                     COURT NAME A ADDRESS
       David Relethfbrd, Esq.
                                                                                          Middlesex County Superior Court • Woburn
       Forrest, LaMothe, Mazow, McCullough, Yasi & Yasi,
                                                                                          200 Trade Center
       2 Salem Green Suite 2
                                                                                          Woburn. MA 01801
       Salem. MA 01970



                                                        TRACKING ORDER • F • Fast Track
                  You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1«88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.


                                                                                             DEADLINE

                                                                                SERVED BY                      FILED BY            HEARD BY
                                                                                                                                    '-■t:


      Service of process made and return filed with the Court                    ;                            07/08/2019
                                                                                                    !

      Response to the complaint filed (also see MRCP12)                                                       08/06/2019       ^

      All motions under MRCP 12,19, and 20                                           08/06/2019               09/05/2019           10A)7/2019

      All motions under MRCP 15                                                      08A)6/2019              09/05/2019            10/07/2019 .

      All discovery requests and depositions served and non-expert
                                                                                     02/03/2020
      depositions completed                                                                             \
                                                                                                                                                .•S';

      All motions under MRCP 56                                                      03/03/2020               04/02/2020
                                                                                                                               I
                                                                                                                       '~T"
      Final pre-trial conference held and/or firm trial date set                                                                   07/31/2020
                                                                                                                   *      U-
                                                                                I;--
                                                                                                  ■ r
      Case shall be resolved and judgment shall issue by                                                    i 'V
                                                                                                                               04/07/2021




  The final pre-trial deadline is not the scheduled date of the conference. You vrill be notified of that date at a later time.
  Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
  This case is assigned to



 DATC ISSUED                          ASSISTANT CLERK                                                                  PHONE


      04/08/2019                         Maria Pantos                                                                      (781)939-2781
                                                                                                                                            scvosteunii
OiiciTkP* Pli«f«.0»-e9-3etl M;I7:4S
                    Case 1:19-cv-11183-GAO Document 1-1 Filed 05/24/19 Page 41 of 41

                                                                  DOCKET NUMBER
                                                                                                                        Trial Court of Massachusetts ! or
       CIVIL ACTION COVER SHEET                                                                                                                                            j
                                                                                                                        The Superior Court
PUUNnFF(S):        Mohsmed Abmr, HuSGCHn Husst^ and ShTetow AMtoehow, el td.                                   COUNTY

AOORESS:

                                                                                       DEFENDANTIS):         REPUBLIC PARKUMC SYSTEM. LLC and Seos Tlltnus



ATTORNEY:           David J. Reiethtenl, Esq.

ADDRESS:            2 Satem Grnon. Suite 2                                            ADDRESS:               CT COQwaiion Sysasm

S:Uoni.MAOI670                                                                         ISS Federal Sffeot, Sui*.e 700

                                                                                       Boston, MA 021 ia

B80:                691223
                                                  TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

         CODE NO.                            TYPE OF ACTION (specify)                             TRACK                   HAS A JURY CLAIM BEEN MADE?
        A01                           Seivice/Labor                                               F                        (3YES                □ NO
*lf 'Other' please describe:

                                                     STATEMENT OF DAMAGES PURSUANT TO 6.L e. 212. § 9A
The fbllowfng is a full, itemized and delated statement of the facts on which the undersigned plaintiff or plaintiff counsel rePes to determine money damages. For
Otis form, disregard double or treble damage claims; indicate single damages only.
                                                                                 TORT CLAIMS
                                                                     (attadi additional sheets as necessary)

A. Documented medical expenses to date:
        1. Total hospital expenses                                                                                                                         S
        2. Total doctev expenses...                                                                                                 •••.••••I        ..    S
        3. Total chiropractic expenses.......                                                                                                              $
        4. Total physical therapy expenses..                                                                                                               $
        5. Total other expenses (describe below)                                                                                                           s
                                                                                                                                         Subtotal (A): S

B. Documented lost wages and oompensation to date...............                                                                                           S
C. Documented property damages to dated..............................                                                                                      $
D. Reastnably anticipated lUture medical and hospital expenses                                                                                             $
E. Reasonably antldpaled lost wages                                                                                                                        S
F. Odier documented items of damages (describe below)                                                                                                      S


G. Briefly describe plaintiffs injury, including the nature and extent of Injury:

                                                                                                                                           TOTAL (A^):$

                                                                          CONTRACT CLAIMS
                                                                (attach addiPonal sheets as necessary)

Prowde a detailed description of dainis(s):
Putative Class Claim for unpaid overtime wages and untimely payment of wages.                                                                    TOTAL: $      7s.eoQ.oo



Signature of Attorney/Pro Se Plaintiff: X                                                                         Date: April 2. 2019
RELATED ACTIONS*           pmuiria the ease number, ease name, and county of any related actions pending in ihe Superior Court.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify lhal I have complied with requirements of Rule 5 of the Supremo Judicial Court Uniform Rules on Dispute ResoluUon (^C
Rule 1:18) requiring that I provide my clients with Information about courKonnected dispute resdution services and discuss with them e
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X                                                                                                                 Date:
